PER CURIAM.
— Under the provisions of the statute, the duty of valuing property for the purpose of taxation, in counties of the class to which Park county belongs (those in which the assessed valuation is less than 18,000,000), is confided to the skill and judgment of the assessor, subject, however, to revision, upon proper application, by the board of commissioners of the county, sitting as a board of equalization. (Political Code, Secs. 3700 et seg., 3780-3785; Laws 1897, pp. 195, 196.) The assessor must ascertain the full cash value thereof, and so list it upon the assessment roll, under proper headings. (Political Code, Secs. 3690, 3724. j Thereupon the board of commissioners sit as a board of equalization to revise and correct the roll thus made up, but this board has no power to raise or lower the valuations fixed by the assessor, except as provided in Secs. 3780-3785, supra. There is no provision of the statute allowing any appeal from the action of these officers. It seems clear, therefore, that it w.as the intention of the legislature, acting under the power vested in it by the Constitution (Constitution, Art. XII, Secs. 1, 16, 18), to make their action final, and to deny to the courts the power to review their judgment or to assume supervisory control over their proceedings. Accordingly, under the great weight of authority, courts will ordinarily not interfere with the action of these officers to correct mere errors of judgment. It is only where, they act fraudulently or maliciously, or. the error or mistake is so gross as to be inconsistent with any exercise of honest judgment, that .courts will grant relief. (Cooley on Taxation (2d Ed.) pp, 409, 410; Welty on Assessment, Sec. 137; 2 Desty on Taxation, 65-5; Republic Insur*563ance Co. v. Pollak, 75 Ill. 294; Porter v. Railroad Co., 76 Ill. 561; Gage v. Evans, 90 Ill. 570; Union Trust Co v. Weber, 96 Ill. 346; San Jose Gas Co. v. January, 57 Cal. 616; Attorney General v. Supervisors, 42 Mich. 72, 3 N. W. 260; Wilmington C. & A. R. Co. v. Board of Com'rs of Brunswick Co., 72 N. C. 10; Wade v. Commissioners, 74 N. C. 81; International & G. N. R. Co. v. Smith Co., 54 Tex. 1; Hamilton v. Rosenblatt, 8 Mo. App. 237.).
In the case under consideration there is no suggestion that the assessor acted otherwise than fairly and honestly, or that the board of equalization did not accord to the plaintiff a full and fair hearing. Neither is there any charge that the valuation put upon plaintiff’s property is disproportionate to the values given to other property in the county of like character and situation. The ground upon which relief is sought, and upon which it was evidently granted by the court below, is the fact that the assessor fixed the valuation of plaintiff’s property at §14,250, whereas its actual value is admittedly only §9,700. Under the authorities cited, this fact, standing alone, is not sufficient to warrant the relief sought. There is not such an excess in the valuation as to justify a conclusive presumption of fraud or malice on the part of the assessing officer. The value of property is a matter of opinion, and there must necessarily be left a wide room for the exercise of this opinion. Absolute accuracy cannot always be attained. Courts cannot be called upon, in every instance, to settle differences of opinion in this regard between the assessing officer and the property owner. Otherwise, courts would be converted into assessing boards, and, in assuming to act as such, would usurp the powers lodged elsewhere by the lawmaking branch of the government.
Counsel for respondent insist that this Court in Cobban v. Hinds, ante p. 338, 59 Pac. 1, impliedly recognized the contention here made by them, that an excess in valuation justifies interference by the courts by injunction to restrain the collection of a tax based thereon. Counsel are in error. The expressions used in that case merely show that the question discussed here was not then before the court for consideration.
*564The district court should have sustained the demurrer. Let the judgment be reversed, and the cause remanded, with directions to the court below to sustain the demurrer.

Reversed and remanded